Case 2:21-cv-02022-DOC-KES Document 73 Filed 05/12/21 Page 1 of 3 Page ID #:3384




   1   Stephen McArthur (State Bar No. 277712)
       stephen@smcarthurlaw.com
   2   Thomas Dietrich (State Bar No. 254282)
       tom@smcarthurlaw.com
   3   THE MCARTHUR LAW FIRM, P.C.
       9465 Wilshire Blvd., Ste. 300
   4   Beverly Hills, CA 90212
       Telephone: (323) 639-4455
   5
       Attorneys for Plaintiff and Counterclaim
   6   Defendant Thrive Natural Care, Inc.
   7
                             UNITED STATES DISTRICT COURT
   8
                            CENTRAL DISTRICT OF CALIFORNIA
   9

  10    THRIVE NATURAL CARE, INC.,                 Case No. 2:21-CV-02022-DOC-KES
  11                       Plaintiff,              THRIVE NATURAL CARE, INC.’S
                                                   PARTIAL MOTION TO DISMISS
  12          v.                                   COUNTERCLAIM UNDER RULE
                                                   12(B)(6)
  13    LE-VEL BRANDS,
        LLC,                                       Judge: Hon. David O. Carter
  14                                               Hearing Date: June 14, 2021
                           Defendant.              Time: 8:30 a.m.
  15                                               Courtroom: 9D
  16

  17    LE-VEL BRANDS, LLC,
  18                 Counterclaim Plaintiff,
  19          v.
  20    THRIVE NATURAL CARE, INC,
  21                 Counterclaim Defendant.
  22

  23

  24   TO COUNTERCLAIMANT AND ITS COUNSEL OF RECORD:
  25         PLEASE TAKE NOTICE that on June 14, 2021, at 8:30 a.m. or as soon
  26   thereafter as this motion may be heard, in Courtroom 9D of the United States
  27   District Court for the Central District of California, located at the Ronald Reagan
  28   Federal Building and United States Courthouse, 411 West Fourth Street, Santa Ana,
                                                             THRIVE’S NOTICE OF MOTION AND RULE
                                                               12(B)(6) PARTIAL MOTION TO DISMISS
                                                  -1-                 Case No. 2:21-CV-02022-DOC-KES
Case 2:21-cv-02022-DOC-KES Document 73 Filed 05/12/21 Page 2 of 3 Page ID #:3385




   1   CA, 92701, the Honorable David O. Carter presiding, Counterclaim Defendant
   2   Thrive Natural Care, Inc. (“Thrive”) will and hereby does respectfully move under
   3   Rule 12(b)(6) of the Federal Rules of Civil Procedure for an Order dismissing
   4   Counterclaim 1 asserted against Thrive by Counterclaimant Le-Vel Brands, LLC
   5   (“Le-Vel”). Thrive’s Motion is based on the grounds that as a matter of law Le-Vel
   6   cannot cancel Thrive’s registered trademark for an allegedly invalid assignment of
   7   the underlying intent-to-use application, or for abandonment by an entity other than
   8   the registrant, Thrive, because that trademark registration has been deemed
   9   incontestable by the U.S. Patent & Trademark Office.
  10         This Motion is made following a conference of counsel pursuant to Local
  11   Rule 7-3, which took place on May 5, 2021. This Motion is based on this Notice of
  12   Motion and Motion, the supporting Memorandum of Points and Authorities and
  13   Declaration of Stephen McArthur, all pleadings on file in this action, and all such
  14   further evidence and argument as may be submitted in responsive briefing or at oral
  15   argument.
  16    DATED: May 12, 2021                   Respectfully submitted,
  17
                                              THE MCARTHUR LAW FIRM, PC
  18
                                              By: /s/ Stephen McArthur
  19                                              Stephen McArthur
                                                  Thomas Dietrich
  20
                                                  Attorneys for Plaintiff and Counterclaim
  21                                              Defendant Thrive Natural Care, Inc.
  22

  23

  24

  25

  26

  27

  28
                                                            THRIVE’S NOTICE OF MOTION AND RULE
                                                              12(B)(6) PARTIAL MOTION TO DISMISS
                                                 -2-                 Case No. 2:21-CV-02022-DOC-KES
Case 2:21-cv-02022-DOC-KES Document 73 Filed 05/12/21 Page 3 of 3 Page ID #:3386




   1                              CERTIFICATE OF SERVICE
   2   Case Name: Thrive Natural Care, Inc. v. Le-Vel Brands, LLC
       Case No. 2:21-CV-02022-DOC-KES
   3
       IT IS HEREBY CERTIFIED THAT:
   4
              I, the undersigned, declare under penalty of perjury that I am a citizen of the
   5   United States over 18 years of age. My business address is 9465 Wilshire Blvd.,
       Ste. 300, Beverly Hills, CA 90212. I am not a party to the above-entitled action.
   6
                I have caused service of the following documents, described as:
   7
       THRIVE NATURAL CARE, INC.’S PARTIAL MOTION TO DISMISS
   8   COUNTERCLAIM UNDER RULE 12(B)(6)
   9   on the following parties by electronically filing the foregoing on May 12, 2021,
       with the Clerk of the District Court using its ECF System, which electronically
  10   notifies them.
  11   KENDALL BRILL & KELLY LLP                            Attorneys for Defendant
       Alan Jay Weil
  12   ajweil@kbkfirm.com
       Shauna E. Woods
  13   swoods@kbkfirm.com
       10100 Santa Monica Blvd., Suite 1725
  14   Los Angeles, California 90067
       Telephone: 310.556.2700
  15
       FINNEGAN, HENDERSON, FARABOW,
  16   GARRETT & DUNNER, LLP
       Mark Sommers
  17   mark.sommers@finnegan.com
       Patrick Rodgers
  18   patrick.rodgers@finnegan.com
       901 New York Avenue, NW,
  19   Washington, DC 20001-4413
       Telephone: (202) 408-4064
  20   Morgan E. Smith (SBN 293503)
       morgan.smith@finnegan.com
  21   3300 Hillview Avenue
       Palo Alto, CA 94304
  22   Telephone: (650) 849-6600
  23   I declare under penalty of perjury under the laws of the United States of America
       that the foregoing is true and correct.
  24

  25
        Date:     5/12/2021                By: /s/ Thomas Dietrich
  26                                           Thomas Dietrich
  27

  28
                                                             THRIVE’S NOTICE OF MOTION AND RULE
                                                               12(B)(6) PARTIAL MOTION TO DISMISS
                                                  -3-                 Case No. 2:21-CV-02022-DOC-KES
